
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 64
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 12, 2009
			Received and referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Urging the President to designate 2009 as
		  the Year of the Military Family.
	
	
		Whereas there are more than 1.8 million family members of
			 regular component members of the Armed Forces and an additional 1.1 million
			 family members of reserve component members;
		Whereas slightly more than half of all members of the
			 regular and reserve components are married, and just over 40 percent of
			 military spouses are 30 years or younger and 60 percent of military spouses are
			 under 36 years of age;
		Whereas there are nearly 1.2 million children between the
			 ages of birth and 23 years who are dependents of regular component members, and
			 there are over 713,000 children between such ages who are dependents of reserve
			 component members;
		Whereas the largest group of minor children of regular
			 component members consist of children between the ages of birth and 5 years,
			 while the largest group of minor children of reserve component members consist
			 of children between the ages of 6 and 14 years;
		Whereas the needs, resources, and challenges confronting a
			 military family, particularly when a member of the family has been deployed,
			 vastly differ between younger age children and children who are older;
		Whereas the United States recognizes that military
			 families are also serving their country, and the United States must ensure that
			 all the needs of military dependent children are being met, for children of
			 members of both the regular and reserve components;
		Whereas military families often face unique challenges and
			 difficulties that are inherent to military life, including long separations
			 from loved ones, the repetitive demands of frequent deployments, and frequent
			 uprooting of community ties resulting from moves to bases across the country
			 and overseas;
		Whereas thousands of military family members have taken on
			 volunteer responsibilities to assist units and members of the Armed Forces who
			 have been deployed by supporting family readiness groups, helping military
			 spouses meet the demands of a single parent during a deployment, or providing a
			 shoulder to cry on or the comfort of understanding;
		Whereas military families provide members of the Armed
			 Forces with the strength and emotional support that is needed from the home
			 front for members preparing to deploy, who are deployed, or who are returning
			 from deployment;
		Whereas some military families have given the ultimate
			 sacrifice in the loss of a principal family member in defense of the United
			 States; and
		Whereas 2009 would be an appropriate year to designate as
			 the Year of the Military Family: Now, therefore, be it
		
	
		That Congress—
			(1)expresses its
			 deepest appreciation to the families of members of the Armed Forces who serve,
			 or have served, in defense of the United States;
			(2)recognizes the contributions that military
			 families make, and encourages the people of the United States to share their
			 appreciation for the sacrifices military families give on behalf of the United
			 States; and
			(3)urges the
			 President—
				(A)to designate a
			 Year of the Military Family; and
				(B)to encourage the
			 people of the United States and the Department of Defense to observe the
			 Year of Military Family with appropriate ceremonies and
			 activities.
				
	
		
			Passed the House of
			 Representatives March 11, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
